Case 3:19-cv-01226-L-AHG Document 56 Filed 07/17/20 PageID.8027 Page 1 of 13




   1   John W. Dillon (SBN 296788)
   2
       Dillon Law Group APC
       2647 Gateway Road, Suite 105 No. 255
   3   Carlsbad, California 92009
   4
       Phone: 760-642-7150
       Fax: 760-642-7151
   5   JDillon@Dillonlawgp.com
   6
       Attorney for Plaintiffs
   7

   8
                                 UNITED STATES DISTRICT COURT
   9

  10                       SOUTHERN DISTRICT OF CALIFORNIA

  11
       MATTHEW JONES; THOMAS FURRH;                          Case No.: 3:19-cv-01226-L-AHG
  12   KYLE YAMAMOTO; PWGG, L.P . (d.b.a.
  13
       POWAY WEAPONS AND GEAR and                            Hon. M. James Lorenz and Magistrate
       PWG RANGE); NORTH COUNTY                              Judge Allison H. Goddard
  14   SHOOTING CENTER, INC.; BEEBE
  15
       FAMILY ARMS AND MUNITIONS LLC
                                                             NOTICE OF NEW CASE
       (d.b.a. BFAM and BEEBE FAMILY
  16   ARMS AND MUNITIONS); FIREARMS
                                                             AUTHORITY IN SUPPORT OF
                                                             PLAINITFFS' MOTION FOR
  17
       POLICY COALITION, INC. ; FIREARMS
                                                             PRELIMINARY INJUNCTION
       POLICY FOUNDATION; CALIFORNIA
  18   GUN RIGHTS FOUNDATION; and
                                                             Complaint Filed: July 1, 2019
  19
       SECOND AMENDMENT
                                                             Second Amended Complaint Filed:
       FOUNDATION,
  20                                                         November 8, 2019
                                               Plaintiffs,
  21
       V.
  22
       XAVIER BECERRA, in his official
  23   capacity as Attorney General of California
       et al. ,
  24
                                            Defendants.
  25

  26
  27

  28
                      NOTICE OF NEW CASE AUTHORITY I N S UPPORT OF P LAJNTIFFS' MOTION FOR P RELIM INARY I NJUNCTION
                                                                                  (CASE No.   3:19-cv-01 226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 56 Filed 07/17/20 PageID.8028 Page 2 of 13




   1   TO THE COURT AND ALL PARTIES:
   2         PLEASE TAKE NOTICE the following relevant new persuasive authority;
   3   which was decided on July 14, 2020 (well after briefing was completed):
   4

   5         Peter Elhert, et al. v. Colonel Gary T Settle, CL20000582, Circuit for the City
   6
             of Lynchburg

   7
             We rely on only the portions of the case begim1ing in section (A)(3) on pages
   8

   9   7 through 9; and also section (B) on page 11 . These portions support arguments raised

  10   in Plaintiffs' opening legal memorandum in support of their preliminary injunction at
  11
       pages 11-17 and the reply memorandum at pages 4-6.
  12
  13         Further, we acknowledge that the new authority is a state court decision issued
  14
       by the Twenty-Fourth Judicial District of Virginia; however, in reaching its decision,
  15
  16   the comi cited to and relied on various Second Amendment case authorities from the

  17   United States Supreme Court and other Federal comis. We also have attached a tiue
  18
       and conect copy of the Virginia Court decision as Attachment A for this Court's
  19

  20   consideration.

  21
       July 17, 2020                                 Respectfully submitted,
  22
  23                                                 Dillon Law Group APC

  24                                                 Bye          _;;:~-~ -
  25                                                           John DillC:U

  26
  27
  28
                                                           1
                        None£ OF NEW CASE AUT!-IORJTY I N SUPPORT OF PLAINTIFFS' MOTION FOR PRELJMINARY I NJUNCTION
                                                                                  (CASE No. 3: l 9-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 56 Filed 07/17/20 PageID.8029 Page 3 of 13




            ATTACHMENT ''A''
    Case 3:19-cv-01226-L-AHG Document 56 Filed 07/17/20 PageID.8030 Page 4 of 13
                                            I
                                                l




                 TWENTY-FOURTH JUDICIAL CIRCUIT
                          OF VIRGINIA
J. FREDERICK WATSON, JUDGE                                                                  F. PATRICK YEATTS, JUDGE
      900 COURT STREET                                                                           900 COURT STREET
           P.O. BOX 4 ·                                                                               P.O. BOX4
    LYNCHBURG, VA 24505                                                                        LYNCHBURG, VA 24505
         (434) 455-2600                                                                             (434) 455-2800
      (434) 847-1350 (FAX)                                                                       (434) B47-1350 (FAX)


                                          COMMONWEAL TH OF VIRGINIA
                                      CITIES OF LYNCHBURG AND BEDFORD
                             COUNTIES OF AMHERST, BEDFORD, CAMPBELL AND NELSON

                                                    July 14, 2020

       David G. Brown, Esq.
       Spiro & Browne, PLC
       6802 Paragon Place, Suite 410
       Richmond, VA 23230

       Martine E. Cicconi, Esq.
       Deputy Solicitor General
       Office of the Attorney General
       202 North Ninth Street
       Richmond, VA 23219


       RE: Peter Elbert, et al. v. Colonel Gary T. Settle, CL20000582, Circuit for the City of
       Lynchburg
       Dear Mr. Brown and Ms. Cicconi:
               I am writing to furnish you with the decision of the Court in the above case. This
       constitutional challenge to Virginia Code § 18.2-308.2:5 ("the Act"), which requires background
       checks for private firearm sales, came before the Court on an application for a declaratory
       judgment, temporary injunction, and writ of mandamus. The Court has reviewed the pleadings and
       considered the arguments made at the hearing on July 2, 2020.
              For the reasons stated below, the Court holds that the Act is facially valid, but it is
       unconstitutional as currently applied to adults under 21 years of age seeking to purchase handguns.
                                                        Facts

               From his personal collection, Raul Wilson plans to sell various firearms to Peter Elhert and
       Wyatt Lowman. Before selling a firearm for value, the Act requires the following: (1) "verification
       from alicensed dealer in firearms that information on the prospective purchaser has been submitted
       for a criminal history record information check," and (2) "that a determination has been received
       from the Department of State Police that the prospective purchaser is not prohibited under state or
       federal law from possessing a firearm or such sale is specifically exempted by state or federal law."
                                                          1
Case 3:19-cv-01226-L-AHG Document 56 Filed 07/17/20 PageID.8031 Page 5 of 13




 The dealer collects the fees prescribed in§ 18.2-308.2:2 ($2 for an in-state resident and $5 for an
 out-of-state resident) as we'll as an optional "additional fee not to exceed $15 for obtaining a
 criminal history record information check." A Class 1 misdemeanor is the punishment for buyers
 and sellers who violate the Act.
         Elhert, Wilson, and Lowman contend that the Act, which they call "government
 preclearance" and "unconstitutional government interference," violates .the Virginia Constitution.
 At 18 years of age, Lowman cannot purchase the desired handgun becm.:i,se the current background
 check system automatically rejects such a purchase by those under 21 years of age. Due to these
 alleged infringements on their constitutional rights, Elhert, Wilson, Lowman, Virginia Citizens
 Defense League ("VCDL"), Gun Owners of America, -Inc. ("GOA"), and the Gun Owners
 Foundation ("GOF") sued Superintendent of Virginia State Police Gary T. Settle. The plaintiffs
 claim the Att violates Article I, § 13 (Right to Keep and Bear Arms) and Article IV, § 12 (Form
 of Laws) of the Virginia Constitution as well as other concerns. In response, the Commonwealth
 denies that the Act violates ehher constitutional provision and that Lowman has no constitutiorn:ll
 right to buy a handgun.
                                            Background
          The right of the people to keep and bear arms has been embedded in Virginia constitutional
 law since the Virginia Declaration of Rights in 1776. In the debate over ratifying the United States
 Constitution, some argued that the federal government might accumulate too much military power
 that would lead to tyranny. James Madison, an architect of the United States Constitution and later
 fourth president of the United States, pointed to two defenses from this scenario. First, he noted
 that state and local governments would check federal power; second, he pointed to the "advantage
 of being armed, which the Americans possess over the people of almost every other nation" such
 as certain nations in Europe where "the governments are afraid to trust the people with arms." The
 Federalist No. 46, at 295-96 (James Madison) (Clinton Rossiter ed., 1961 ).
          Even with these protections, many in the founding generation pushed for a federal bill of
  rights. In Virginia's ratification debate, significant Virginians like George Mason (author of
  Virginia's Declaration of Rights) and Patrick Henry considered the lack of a federal bill of rights
  so dangerous as to warrant Virginia rejecting the United States Constitution. Virginia narrowly
  ratified the Constitution and proposed amendments for a bill of rights.
          At first Madison did not see the danger in the absence of a federal bill of rights, but his
  friend Thomas Jefferson advocated for it, telling Madison that a bill of rights would place a
  beneficial "legal check ... into the hands of the judiciary." Letter from Thomas Jefferson to James
  Madison (Mar. 15, 1789) reprinted in Thomas Jefferson: Writings 943 (Merrill D. Peterson ed.,
  1984). As a member of the First Congress, Madison proposed what became the Bill of Rights that
  included the right to keep and bear arms.
          To this day, both the constitutions of Virginia and the United States protect the right to
  keep and bear arms, which the famed English jurist William Blackstone, considered necessary to
  the "natural right of resistance and self-preservation, when the sanctions of society and laws are:
  found insufficient to restrain the violence of oppression"; it protects "the three great and primary
  rights, of personal security, personal liberty, and private property." 1 William Blackstone,
                                                   2
Case 3:19-cv-01226-L-AHG Document 56 Filed 07/17/20 PageID.8032 Page 6 of 13




 Commentaries *136, *139. In his Americanized version of Blackstone's Commentaries on the
 Laws of England, St. George Tucker called the right to keep and bear arms the "true palladium of
 liberty t and he called the right of self-defense "the first law of nature." 1 Blackstone's
 Commentaries, With Notes ofReference to the Constitution and Laws of the General Government
 of the United States and of the Commonwealth of Virginia App. 300 (1803),
                                      Interpretative Principles
         Contending the plaintiffs_ must overcome a strong presumption that the acts of the
 legislature are constitutional, the Commonwealth provides quotations from Whitlock v. Hawkins,
 105 Va. 242 (1906), and Howell v. McAuliffe, 292 Va. 320 (2016). Defs.' Br. 1, 7. The cases
 reiterate the esteemed Chief Justice John Marshall's view that laws passed by the legislature should
 not be ruled unconstitutional unless a "judge feels a clear and strong· conviction of their
 incompatibility with each other." Fletcher v. Peck, IO U.S. 87, 128 (1810). The conviction must
 come from a contradiction between the Constitution and the challenged statute.
         In Federalist 78, Alexander Hamilton discussed the judiciary's role in deciding
 constitutional provisions such as the Constitution's prohibition of bills of attainder and ex post
 facto laws: "Limitations of this kind can be preserved in practice no other way than through the
 medium of courts of justice, whose duty it must be to declare all acts contrary to the manifest tenor
 of the Constitution void. Without this, all the reservations of particular rights or privileges would
 amount to nothing." The Federalist No. 18, at 465 (Alexander Hamilton) (Clinton Rossiter ed.,
  1961). He emphasized that "[n]o legislative act ... contrary to the Constitution, can be valid. To
  deny this would be to affirm . . . that the representatives of the people are superior to the people
 themselves; that men acting by virtue of powers may do not only what their powers do not
  authorize, but what they forbid." Id. at 466.
          In the present case, the Court is assigned with ascertaining the meaning of the right to keep
  and bear arms and whether a law requiring background checks on private sales unconstitutionally
  conflicts with that right.
                                              Discussion
          At this stage, the plaintiffs seek a temporary injunction. To obtain a temporary injunction,
  the plaintiffs must show the following: (1) likelihood of success on the merits, (2) they will suffer
  irreparable harm absent injunctive relief, (3) the harm to plaintiffs outweighs the .harm to the
  defendants from an injunction, and (4) an injunction is in the public interest. See Winter v. Nat.
  Res. Def Council, Inc., 555 U.S. 7, 20 (2008).
  A. Likelihood of Success on the Merits
         1. Article I, § 13 should be interpreted with a history-and-tradition framework, not
         a sliding scale.
          Article I, § 13 of the Virginia Constitution provides that ''a well regulated militia,
  c0mpo~ed of the body of the people, trained to arms, is the proper, natural, and safe defense of a
  free state, therefore, the right of the people to keep and bear arms shall not be infringed ...." The
  text requires a two-step analysis: (1) whether.the Act falls within the scope of the right to keep and

                                                    3
Case 3:19-cv-01226-L-AHG Document 56 Filed 07/17/20 PageID.8033 Page 7 of 13




 bear arms, and (2) whether the Act infringes on the right. For the first step, the Commonwealth
 does not dispute that the Act falls within the scope of the right. The operative clause, which
 provides the right to keep and bear arms, implies the corresponding right to buy and sell arms. The
 lack of a right to buy and sell arms would negate the right to keep arms as well as defeat the
 purpose of the right stated in the prefatory clause, so the Court finds that the Act falls within the
 scope of the right to keep and bear arms.
         The question before the Court is whether the Act requiring mandatory background checks
 on private sales unconstitutionally infringes on the right to buy and sell arms. In DiGiacinto v.
 Rector & Visitors of George Mason University, the Supreme Court of Virginia noted the
 similarities between Article I, § 13 of the Virginia Constitution and the Second Amendment of the
 United States Constitution. 281 Va. 127, 133-34 (2011). For the factual situation of a university
 prohibiting guns in certain campus buildings, the Court reasoned that the Virginia and federal
 constitutional rights were co-extensive. Id. at 134. The rest of the opinion followed the framework
 set up by the United States Supreme Court in District ofColumbia v. Heller, 554 U.S. 570 (2008),
 andMcDonaldv. CityofChicago,561 U.S. 742(2010).                            ·
        No party disputes that Heller and McDonald should provide the framework for analyzing
 the present case. Based on the quality of analysis in both cases and the absence of disagreement
 from the parties, the Court finds Heller and McDonald to be highly persuasive in evaluating
 Virginia's constitutional right to ke_ep and bear arms.
          In Heller, the United States Supreme Court ruled that the right to keep and bear arms is a
 pre"existing right codified in the United States Constitution. 554 U.S. at 592. The Court reasoned
 that the "inherent right of self~defense has been central to the Second Amendment right," and held
 unconstitutional a law prohibiting handguns. Id. at 628, 636. Incorporating this holding against the
 states, the Court added that the right is "fundamental to our scheme of ordered liberty" and "deeply
 rooted in this Nation's history and tradition." McDonald, 561 U.S. at 767 (emphasis in original).
         Having already established that the Act falls withii;i the scope of the right to keep and bear
 arms, the next question is what framework should be used to evaluate whether the Act is an
 unconstitutional infringement. In Prekker v. Commonwealth, the Virginia Court of Appeals noted
 that Heller rejects rational basis and interest-balancing inquiries in reviewing Second Amendment
 cases. 66 Va. App. 103, 112-13 (2016) (citing Heller, 554 U.S. at 634-35). The court listed various
 levels of scrutiny used by federal appellate courts: (1) strict scrutiny, (2) intermediate scrutiny, and
 (3) a sliding scale from strict scrutiny to intermediate scrutiny depending on how much the right
 is burdened. Id at 113-15, Although no Virginia court has expressly ruled out using levels of
 scrutiny in gun cases, neither of the holdings in Prekker and DiGiacinto went beyond the
 Heller/McDonald framework by choosing a level of scrutiny.
          The two frameworks proposed by the parties are the following: (1) a history-and-tradition
  framework from Heller and McDonald, and (2) a sliding scale of heightened scrutiny as applied
  by the United States Fourth Circuit Court of Appeals. The Court rejects the sliding-scale
  framework because it is inconsistent with the text of the right to keep and bear arms and
  inconsistent with the guidance in Heller and McDonald. Three discrepancies have led the Court to
  this conclusion.

                                                    4
Case 3:19-cv-01226-L-AHG Document 56 Filed 07/17/20 PageID.8034 Page 8 of 13




          First, a sliding scale is the type of interest balancing rejected by the United States Supreme
 Court. See Heller, 554 U.S. at 634 ("The very enumeration of the right takes out of the hands of
 government-even the Third Branch of Government-the power to decide on a case-by-case basis
 whether the right is really worth insisting upon.") (emphasis in original). Not adopting a level of
 scrutiny in Second Amendment cases, the Court reasoned that the limitations of the right are
 determined by historical justifications. Heller, 554 U.S. at 635. The Court has rejected judicial
 assessment of difficult empirical judgments dealing with the costs and benefits of firearms
 restrictions. McDonald, 561 U.S. at 790-91 (controlling opinion of Alito, J.).
         Diverting from these insttuctions, the proposed framework is a sliding scale in which a
 "severe burden" on the "core" of the right requires a "strong justification'' and "less severe"
 burdens "may be more easily justified." Defs.' Br. 15-16 (citing United States v. Chester, 628 F.3d
 673, 682 (4th Cir. 2010). Intermediate scrutiny applies when a court "believe[s] his claim is .not
 within the core right." Chester, 628 F.3d at 682-83.
          The sliding-scale framework replaces the analysis of historical justifications with
 conjecture about a laws burden, guesswork on where the burden places the law on the scale, and
 empirical judgments about what justifications are heavy enough to balance the scale. It is difficult
 to imagine a test sounding more like interest balancing than a sliding scale of burdens and
 justifications. Unlike the historically focused method in Heller, the sliding-scale fran1ework is an
 example of "vague ethico-political First Principles whose combined conclusion can be found to
 point in any direction the judges favor." McDonald, 561 U.S. at 803-04 (Scalia, J., concurring);
 see also Rogers v. Grewal, -S. Ct. -(2020) (Thomas, J., dissenting from the denial of certiorari)
 ("Instead of following the guidance provided in Heller, these courts minimized that decision's
 framework. ... They then 'filled' the self-created 'analytical vacuum' with a 'two-step inquiry'
 that incorporates tiers of scrutiny on a sliding scale.").
          Within the sliding scale, the strict and intermediate scrutiny balancing tests are "necessarily
 encompassed by Heller's more general rejection of balancing." Heller v. District ofColumbia, 670
 F.3d 1244, 1280 (D.C. Cir. 2011) (Kavanaugh, J., dissenting). The majority in Heller rejected
 Justice Breyer's proposal that relied on Turner Broadcasting System, Inc. v. FCC, 520 U.S. 180
 (1997), "which had applied a form of intermediate scrutiny." Id. at 1277 n.8. Because the people
 of Virginia completed the necessary interest balancing by placing in the Virginia Constitution the
 right to keep and bear arms, the Court should not override the people's decision by engaging in
 the whirl ofrebalancing. See Heller, 554 U.S. at 634-35 ("Constitutional rights are enshrined with
 the scope they were understood to have when the people adopted them, whether or not future
 legislatures or (yes) even future judges think that scope too broad."); Mance v. Sessions, 896 F.3d
 390,394 (2018) (Elrod, J., dissenting from denial ofrehearing en banc,joined by Jones, J.; Smith,
 J.; Willett, J.; Ho, J.; Duncan, J.; & Engelhardt, J.) ("[W]e should apply a test rooted in the Second
 Amendment's text and history-as required under Heller and McDonald-rather than a balancing
 test like strict or intermediate scrutiny.").
          Constitutional rights can be severely undercut when judges juggle empirical data and
 justifications because they do "not wish to be even minutely responsible for some unspeakably
 tragic act of mayhem because in the peace of our judicial chambers we miscalculated as to Second
 Amendment rights." Defs.' Br. 32 (citation omitted). Perhaps due to a fear of being ,minutely

                                                    5
Case 3:19-cv-01226-L-AHG Document 56 Filed 07/17/20 PageID.8035 Page 9 of 13




 responsible, some courts have decided to calculate only the historical scope, not the historically
 justified limitations; replacing an inquiry into historical justifications, these comis use a sliding-
 scale inquiry to dance around the constitutional right whenever they desire. Such an inquiry is not
 faithful to the preexisting right to keep and bear arms.
         Second, the sliding-scale framework too easily resorts to intermediate scrutiny, which is
 not compatible with fundamental rights. The United States Supreme Court has mentioned that a
 law banning handguns would fail any of the standards of scrutiny that are applied to enumerated
 constitutional rights. Heller, 554 U.S. at 628-29. The Court did not foresee that lower courts would
 apply intermediate scrutiny, which requires only a reasonable fit between the challenged law and
 a substantial government objective. Because public safety is a substantial (even compelling)
 government objective, almost any law on guns, which are inherently dangerous, would pass such
 a scrutiny, making the process look more like rational basis· than the scrutiny surrounding a
 fundamental right. Intermediate scrutiny has resulted in opinions void of historical justifications.
 See Woollard v. Gallagher, 712 F.3d 865 (4th Cir. 2013) (upholding a law requiring an applicant
 to demonstrate a "good and substantial reason" for the issuance of a permit to have a handgun in
 public); United States v. Masciandaro, 638 F.3d 458 (4th Cir. 2011) (upholding a conviction for
 possessing a handgun in a vehicle within a national park). Unless a law infringes on the right to
 have a handgun in the home, the sliding scale uses intermediate scrutiny to slip the rest of the
 preexisting right under the rug without analyzing any historical justifications.
         Third, the sliding scale has eliminated crucial words in the text such as the word bear in
 the phrase keep and bear arms. The United States Supreme Court interprets the Second
 Amendment as codifying a pre-existing ''individual right to possess and carry weapons in case of
 confrontation." Heller, 554 U.S. at 592. Even with the right to bear arms being in the text and the
 statement from Heller, .it has been postulated that strict scrutiny applies to only "the core right of
 the self-defense of a law-abiding citizen iri his home" whereas a "lessor showing is necessary with
 respect to laws that burden the right to keep and bear arms outside of the home." Masciandaro,
 63 8 F.3d at 471. The Masciandaro Court applied intermediate scmtiny and found a law prohibiting
 guns in national parks "reasonably adapted" to the substantial governmental interest in safety. Id
 at 473. The scrutiny analysis allowed the court to waltz around the right to bear arms when the
                                                                  in
 historical justification for restricting the carrying of firearms sensitive places (such as schools
 and government buildings) could not be stretched to cover parks. In contrast, the Supreme Court
 of Virginia, in ruling that the buildings on university campuses qualified as sensitive places,
 reasoned that campus buildings were "[u]nlike a public street or park." DiGiacinto, 281 Va. at 136.
        Accordingly, the Court rejects the proposed sliding scale or any other contrivance that
 circumvents the history-and-tradition :framework in Heller/McDonald.
         2. The Act is valid based on historical justifications.
          Turning to the history-and-tradition framework regarding what constitutes an infringement,
 the United St~1.tes Supreme Court stated that whether gun regulations are permissible depends on
 their historical justifications. Heller, 554 U.S. at 635. Examples of presumptively lawful regulatory
 measures include the longstanding prohibitions on "the possession of firearms by felons and the


                                                    6
  Case 3:19-cv-01226-L-AHG Document 56 Filed 07/17/20 PageID.8036 Page 10 of 13




mentally ill, ... or laws imposing conditions and qualifications on the commercial sale of arms."
Id. at 626-27; see also McDonald, 561 U.S. at 786.
        The plaintiffs assert that background checks infringe on the right to keep and bear arms by
presuming that "any and every person who wishes to obtain a firearm could be a prohibited person"
and that the background check, fee, and any delay constitutes a prior restraint on the right to keep
and bear arms. Pls.' Br. 18-20 (emphasis in original). Although the vast majority of background
checks last a few minutes, some can last up to three days after which dealers with federal firearms
licenses ("FFLs") may transfer the firearm. See 18 U.S.C. § 922(t)(B)(ii).
        Although this argument would apply to all background checks, the plaintiffs do not
expressly challenge the laws regulating FFLs, nor do the plaintiffs question Virginia's law
requiring state-level background checks for purchases from licensed dealers, which has been in
force since 1989. This is likely because Heller mentions that the conditions and qualifications on
the commercial sale of arms are presumptively constitutional.
        To get around the presumption, the plaintiffs contend that the Act does "not impose a
'condition' or 'qualification' on the 'commercial sale of arms,' but rather regulates heretofore
entirely private conduct." Pls.' Reply Br. 4 (emphasis in original). The Court agrees that a
commercial sale is not the same as a private sale. Although the word sale by itself covers both
commercial and private sales, the distinction between commercial and private sales has long been
understood in the context of firearm regulations. Thus, because the word commercial modifies
sales, the meaning no longer includes private sales.
        Even though private sales and commercial sales are different, the Court is at a loss as to
how the historical justifications of preventing felons and the mentally disabled from possessing
firearms would allow conditions on commercial sales and not also justify conditions on private
sales. So long as the background check is limited to preventing a longstanding prohibition on a
historically justified category, it does not violate the right to keep and bear arms. At this time,
therefore, the Court holds that the Act does not violate Article I,§ 13 of the Virginia Constitution.
        3. The Act is unconstitutional as currently applied to adults under 21 years of age.
         Unlike the condition of a background check, the Act currently prohibits Lowman from
purchasing a handgun. Prior to the Act, those between the ages of 18 and 21 could purchase a
handgun through only a private sale, not from a licensed dealer. See 18 U.S.C. § 922(b)(l) ("It
shall be unlawful ... to sell or deliver any firearm or ammunition to any individual ... who the
licensee knows or has reasonable cause to believe is less than twenty-one years of age ...."). At
this time, federal regulations and procedures mandate dealers who facilitate private transactions to
first take the firearm into inventory and record it as an acquisition before transferring it to the
buyer. See Michael S. Matthews Aff. 2. In order to obtain a background check from the FBI's
National Instant Criminal Background Check System ("NICS system"), both the buyer's age and
type of firearm are required; the NICS system automatically rejects a handgun transfer to someone
under 21 years of age.
       Agreeing that adults under 21 years of age can no longer purchase handguns under the
present setup, the Commonwealth deflects by saying the problem lies with federal law, not the

                                                  7
Case 3:19-cv-01226-L-AHG Document 56 Filed 07/17/20 PageID.8037 Page 11 of 13




  Hirschfeld, 417 F. Supp. 3d at 752 (emphasis added); see also National Rifle Ass'n, 700 F.3d at
  202-03.
          The existence of an age-based prohibition includes a scope to the limitation: the
  longstanding prohibition on (1) firearms in sensitive places (like schools and government
  buildings) implies that other areas are not sensitive places, (2) conditions and qualifications on the
  commercial sale of arms implies no prohibitions on those sales, and (3) no possession of firearms
  by felons and the mentally ill implies a right to possession for everyone else not in those categories.
  Following this principle, the Court rules that the alleged longstanding age-based prohibition
  applies only to the sale of firearms to minors, not adults. The Virginia Code defines an adult as a
  person 18 years of age or more. Va. Code Ann. § 1-203. This definition is used for interpreting
  "all laws of the Commonwealth including common law, case law, and the acts of the General
  Assembly ... unless an exception is specifically provided in this Code." Va. Code Ann. § 1-204.
          Because no exception to Lawman's situation is specif).cally provided in the Code, the Court
  finds that Lowman is not a minor and thus is not covered by the age-based prohibition. Banning
  types of firearms is a prohibition, not a mere condition, infringing on the right to keep and bear
  arms ru;id greatly reducing Lawman's means of self-defense. Heller, 554 U.S. at 629 ("It is no
  answer to say, as petitioners do, that it is permissible to ban the possession of handguns so long as
  the possession of other firearms (i.e., long guns) is allowed.''); Friedman v. City ofHighland Park,
  136 S. Ct. 447, 449 (2015) (Thomas, J., dissenting from the denial of certiorari) ("[T]he Second
  Amendment confers rights upon individual citizens-not state governments," so courts err when
  they "delegate to States and localities the power to decide which firearms people may possess.").
          Although the Act is facially constitutional, the Commonwealth is cun·ently unprepared to
  administer it in a way that does not infringe on the right of adults under 21 to purchase a handgun,
  the "quintessential self-defense weapon." See Heller, 554 U.S. at 629. The.Commonwealth cannot
  create and justify a constitutional violation by transferring the infringement to federal law or
  federal systems. Lowman, therefore, is likely to succeed on the merits.
          4. The Act does not violate Article IV,§ 12 of the Virginia Constitution.
         Article IV, § 12 of the Virginia Constitution provides the following: "No law shall embrace
  more than one object, which shall be expressed in its title. Nor shall any law be revived or amended
  with reference to its title, but the act revived or the section amended shall be reenacted and
  published at length." The plaintiffs contend that the "defacto raising the age to obtain a handgun"
  should have been expressed in the title. Pls.' Br. 24.
         The fact that the plaintiffs had to refer to a de facto age requirement lethally undercuts their
  argument. Nothing in the text of the Act expressly prohibits 18-20"year-olds from purchasing
  handguns subject to a background check. Based on what the Court has read and heard, the
  prohibition exists due to a problem with federal statutes and the setup of the NICS system. At most
  the Court would have to infer that the Legislature intended to create the prohibition, a prohibition
  that would cease to exist if either federal law changes or the NICS system adapts to facilitate the
  background checks without automatically denying adults under 21 years of age.


                                                     9
Case 3:19-cv-01226-L-AHG Document 56 Filed 07/17/20 PageID.8038 Page 12 of 13




          The Act need p.ot state in its title every consequence that could result from interplay with
  other statutes. Accordingly, the Court finds this argument to be without merit.
         5. The Act does not violate the non-delegation doctrine.
          The plaintiffs argue that the Act unconstitutionally vests legislative power in FFLs, which
  they compare to the example of an unconstitutional delegation of veto power over zoning laws
  once given to private landowners. Pls.' Reply Br. 27-28 (citing County of Fairfax v. Fleet Indus.
  Park Ltd Partnership, 242 Va. 426 (1991). The plaintiffs are concerned that FFLs might choose
  not to provide the background check service because FFLs are not required to facilitate private
  sales and the $15 charge limit is below market price. Pls.' Br. 26-28.
         Unlike the veto power in County of Fairfax, the Act vests no legislative power in FFLs.
  FFLs are required to follow the laws passed by both state and federal governments, and the Act
  does not grant FFLs power to alter the laws.
          Regarding the concern that FFLs might not facilitate private sales, the Court finds that such
  a concern is premature. In Colorado's version of the Act, the permissible fee for a background
  check was $10, and the Court has no evidence that the condition of a background check resulted
  in a prohibition on private sales. See Rocky Mountain Gun Owners v. Hickenlooper, 371 P.3d 768,
  777 (Colo. App. 2016).
          6. The rest of the plaintiffs' concerns do not presently justify review.
          The Act has an exception that allows a buyer at a gun show to be checked by the Virginia
  State Police. Although the plaintiffs do not challenge the statute referenced in the Act that sets up
  the system for voluntary background checks at gun shows, they argue that the referenced statute
  behind this exception was the product of "fraudulent dealings by the Commonwealth." Pls.' Br.
  30. The Court will not delve into the nuances of the uncliallenged statute because the answer has I
  no bearing on the result of the present case. By itself, the voluntary-background-check exception
  would not save the Act. An infringement on the right to keep and bear arms would not be
  overlooked based on the lifting.of the infringement on approved dates and at certain locations.
          The plaintiffs are also concerned about the lack of alternatives to the Act in case of events
  like a virus-based pandemic or an overwhelming of the NICS system. Pls.' Br. 35. The plaintiffs
  reason that "there is a risk that, at some point in the future, it will be impossible to transfer any
  firearms through NICS checks." Id at 36. The plaintiffs caution that if "that occurs, then the
  challenged Act will not just have mandated universal background checks, but it will also have
  eliminated the ability of Virginians lawfully to obtain firearms for self-defense and other lawful
  purposes from any source." Id.
          These scenarios would concern the Court, but the Court has scarcely any evidence that the
  hypothetical situations are currently burdening the right to keep and bear arms. The future risks
  can be litigated when they are no longer hypothetical.
          For the reasons stated above, the Court finds that only Lowman is likely to succeed on the
  merits regarding the private sale of handguns to adults under 21 years of age.


                                                    10
Case 3:19-cv-01226-L-AHG Document 56 Filed 07/17/20 PageID.8039 Page 13 of 13




  B. Irreparable Harm, Balance of Equities, Public Interest
          Lowman has demonstrated irreparable harm because the temporary violation of a
  constitutional right is enough. See Elrod v. Burns, 427 U.S. 347,373 (1976). The Court finds that
  the violation easily tips the balance of equities in Lawman's favor. Finally, the Court finds that the
  public interest favors enjoining a constitutional violation, not allowing the unconstitutional
  application of a statute to perpetuate. See Martin-Marietta Corp. v. Bendix Corp., 690 F.2d 558,
  568 (6th Cir. 1982).                                                          .
                                              Conclusion
          The Court holds that ·the Act does not facially violate Article I, § 13 of the Virginia
  Constitution. However, because the application of the Act currently creates a prohibition on
  Lowman' s right to purchase a handgun, the Court enjoins the defendant from enforcing the Act on
  adults under the age of 21. The Court denies the plaintiffs' request for a writ of mandamus. .


                                                         Sincerely yours,




                                                    11
